NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7-9, and 19 are objected to because of minor informalities.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable.
Claims 1-20 are rejected under 35 U.S.C. 101 as being unpatentable.
Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 112(a) as being unpatentable.
Claims 4 and 15 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1, 3, 4, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.
Claims 2, 5-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Objections
Claims 1 and 7-9, and 19 are objected to because of the following informalities:  
Claim 1 recites “a first level page directory” and “the first level page directory” while claims 7-9 refer to the element as “the first level page directory table.” It appears that claim 1 should recite “a first level page directory table” and “the first level page directory table.” Appropriate correction is required.
Claim 19 recites “a request to translate a virtual address to a second address.” Based on claim 1, claim 19 should recite “the virtual address to the second address.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18. of U.S. Patent No. 11,163,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by at least one claim set of each of the listed patents above.
For example, claim 1 of the instant application, is anticipated by claim 1 of U.S. Patent No. 11,163,695. Claim 1 of the instant application therefore is not patently distinct from claim 1 of U.S. Patent No. 11,163,695 and, as such, is unpatentable for obvious-type double patenting. Claims 2-20 of the instant application corresponds to various limitations as recited in claims 2-18 of U.S. Patent No. 11,163,695, and are rejected on the ground of nonstatutory obviousness-type double patenting based on the same rationale as claim 1 above.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filings date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the independent claim 1 recites a method translating a virtual address to a second address, and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites a series of steps to obtain data and using the obtained data to obtain additional data. 
The limitations of obtaining data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind. For example, “obtaining a page directory base” in the context of this claim encompasses collecting information and “obtaining a first level memory offset from the virtual address” in the context of this claim encompasses collecting information contained within a virtual address. Similarly “obtaining a first level page directory using the page directory base and the first level memory offset” in the context of this claim encompasses collecting information using previously collected information. The limitations “obtaining a second level memory offset from the virtual address; and obtaining a second level page directory table using the first level page directory and the second level memory offset” similarly encompasses collecting information. The “obtaining” steps are recited at a high level of generality such that they could practically be performed in the human mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites translating “in a computing system.” The step of translating “in a computing system” is recited at a high level of generality as to represent no more than mere instructions to apply the judicial exceptions to a generic computing system. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a particular technological environment or field of use. Even when viewed in combination, the additional elements in this claim do not do more than use a use a computing system to perform address translation.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, translating “in a computing system,” amount to no more than instructions to apply the judicial exceptions to a general computing system. Mere instructions to apply an exception using generic components is not enough to qualify as significantly more when recited in a claim with a judicial exception. 
Considering the additional elements individually and in combination with the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Dependent claims 2-20 are analyzed next to determine if they recite elements that add significantly more than the judicial exception. 
Claims 2-20 recite limitations that further limit the obtaining steps. Each of the limitations merely represent extra-solution activity because the limitations are nominal or tangential additions to the claims, amounting to mere data gathering.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “The method according to Claim 1, wherein the first level memory offset serves as an index identifying an entry into the page directory base, and a memory controller not local to a processor accesses memory for a memory line corresponding to the entry in the page directory base.” FIG. 4, and corresponding paragraph [0056] of the instant specification discloses:
“to perform the table walk, the page directory 1-offset 408a is added to the page directory base 420 in and by the memory controller 161, and a memory access is performed as shown at 425 in FIG. 4 to read this memory location. In an aspect, the memory fetch 425 obtains information and data from the DRAMS located on the memory card with the memory controller 161. The page directory base 420 serves to identify the address of a table or directory and the page directory 1-offset 408a serves as an index into the table identified by the page directory base 420. That entry in the table, e.g., the memory location identified by the address at that entry in the table, contains the base of the level-2 page directory entry, e.g., the Page Directory Table 2 Address 430, for the translation.” Based on paragraph [0056], the first level memory access serves as an index to identify an entry into the second level page directory, which is identified by the page directory base. Therefore, the limitation, “the first level memory offset serves as an index identifying an entry into the page directory base” is new matter. Additionally, the page directory base as disclosed at paragraphs [0031], [0055]-[0056] is a physical address in memory identifying the root of the radix translation tree structure of page tables and it is used to identify the level one page directory. It is not itself a table of entries. Therefore, the limitation “an entry into the page directory base...a memory line corresponding to the entry in the page directory base” is new matter. Claim 6 is similarly new matter for at least the same reasons set forth in the rejection of claim 5.
Claim 10. “The method according to Claim 1, wherein the second level memory offset serves as an index identifying an entry into the first level page directory, and a memory controller not local to a processor accesses memory for a memory line corresponding to the entry in the first level page directory.” FIG. 4, and corresponding paragraph [0057] of the instant specification discloses:
“the page directory 2-offset 408b is added to the directory base (Page Directory Table 2 Address) 430 in and by the memory controller 161, and a memory access is performed as shown at 435 in FIG. 4 to read this memory location. In an aspect, the memory fetch 435 obtains information and data from the DRAMS located on the memory card with the memory controller 161. The Page Directory Table 2 Address 430 serves to identify the address of a table or directory and the page directory 2-offset 408b serves as an index into the table identified by the page directory base 430. This memory location contains the base of the level-3 page directory entry, e.g. the Page Directory Table 3 Address 440, for the translation.” Based on paragraph [0057], the second level memory access serves as an index to identify an entry into the third level page directory, which is identified by the page directory base 430. Therefore, the limitation, “the second level memory offset serves as an index identifying an entry into the first level page directory” is new matter. Claim 11 is similarly new matter for at least the same reasons set forth in the rejection of claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “all of a plurality of memory offsets” and “a plurality of page directory tables.” It is not clear whether “all of a plurality of memory offsets” is referring to only “a first level memory offset” and “a second level memory offset” recited in claim 1 or whether “all of a plurality of memory offsets” is in addition to the memory offsets recited in claim 1. It is also not clear whether “a plurality of page directory tables” is referring to only “a first level page directory” and “a second level page directory table” recited in claim 1 or whether “a plurality of page directory tables” is in addition to the directory tables recited in claim 1. Claim 15 recites the elements “all of a plurality of memory offsets” and “a plurality of page directory tables” and is rejected for at least the same reasons. For examination, “all of a plurality of memory offsets” will be interpreted as all of a plurality of memory offsets including at least the first level memory offset and the second level memory offset and “a plurality of page directory tables” will be interpreted as a plurality of page tables including at least the first level page directory table and the first level page directory table.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bybell et al. (US 2013/0339654).
Regarding claim 1, Bybell et al. disclose: 
A method of translating in a computing system a virtual address to a second address comprising: 
obtaining a page directory base (FIG. 9 RPTP (radix translation table pointer) 801); 
obtaining a first level memory offset (FIG. 9 Global Dir 901) from the virtual address (FIG. 8 Effective Address 802); 
obtaining a first level page directory (FIG. 9 Global Directory 906) using the page directory base (FIG. 9 RPTP (radix translation table pointer) 801) and the first level memory offset (FIG. 9 Global Dir 901); 
obtaining a second level memory offset from the virtual address (FIG. 9 Upper Dir 903); and 
obtaining a second level page directory table (FIG. 9 Upper Directory 908) using the first level page directory (FIG. 9 Global Directory 906) and the second level memory offset (FIG. 9 Upper Dir 903).
Regarding claim 3, Bybell et al. further disclose: 
The method according to Claim 1, further comprising obtaining a memory line that contains the address of a page table entry (PTE) ([0030] next portion of the effective address 208c is used to index into Table 3 to find a Table 3 entry 302c having an origin address of a table 304; FIG. 3 Page Table 304), and extracting from the memory line containing the address of the page table entry (PTE), the page table entry (PTE) (FIG. 3 PTE 302d), wherein the PTE contains the translation of the virtual address to the second address ([0030] A next portion of the effective address 208d is used to index into the Table 304 to locate a page table entry 302d having the address of a physical memory page 306; FIG. 9 Real Address of Physical Memory 904; [0042] The remaining, least significant nine bits (the value 393) of linear address 807 are extracted and used as a 0 . . . 511 index into the page table 912 and the entry at memory location 0x0000000000400000+393*8 is read. The value read is treated as a pointer to the page 904. (For this example, 0x0000000000500000 is returned.) The 12 bits of byte 810 of the linear address 807 (the value 171) are added to the value of page 904 (0x0000000000500000) resulting in the fully translated address: 0x00000000005000AB).
Regarding claim 4, Bybell et al. further disclose: 
The method according to Claim 1, further comprising determining that all of a plurality of memory offsets have been used with a plurality of page directory tables ([0042] The 36-bit page 808 is subdivided into four sets of 9 bits each to navigate through the global directory 906, upper directory 908, middle directory 910, and page table 912; the page table walk continues until the Page Table 912 is reached which occurs when each of the offsets corresponding to the directories has been read), and obtaining, in response to determining that all of the plurality of memory offsets have been used with the plurality of page directory tables, a page table entry (PTE) containing the second address ([0030] A next portion of the effective address 208d is used to index into the Table 304 to locate a page table entry 302d having the address of a physical memory page 306; FIG. 9 Real Address of Physical Memory 904; [0042] The remaining, least significant nine bits (the value 393) of linear address 807 are extracted and used as a 0 . . . 511 index into the page table 912 and the entry at memory location 0x0000000000400000+393*8 is read. The value read is treated as a pointer to the page 904. (For this example, 0x0000000000500000 is returned.) The 12 bits of byte 810 of the linear address 807 (the value 171) are added to the value of page 904 (0x0000000000500000) resulting in the fully translated address: 0x00000000005000AB).
Regarding claim 16, Bybell et al. further disclose: 
The method according to Claim 1, further comprising transmitting all memory offsets together from a processor to a memory controller (FIG. 10 step 1002 Receive effective address).
Regarding claim 17, Bybell et al. further disclose: 
The method according to Claim 1, further comprising: 
obtaining a third level memory offset (FIG. 9 Middle Dir 905); and 
obtaining a third level page directory table (FIG. 9 Middle Directory 910) using the second level page directory table (FIG. 9 Upper Directory 908) and the third level memory offset (FIG. 9 Middle Dir 905).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bybell et al. as applied to claim 1 above, and further in view of Lea (US 2018/0239712).
Regarding claim 2, Bybell et al. do not appear to explicitly teach while Lea discloses: 
The method according to Claim 1, wherein all the obtaining steps are performed by a memory controller not local to a processor (FIG. 1 Sensing circuitry 150; [0029] In a number of embodiments, the sensing circuitry (e.g., 150) can be used to perform logical operations (e.g., page table walk operations) using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access (e.g., without firing a column decode signal). As such, various logical functions can be performed using, and within, sensing circuitry 150 rather than (or in association with) being performed by processing resources external to the sensing circuitry (e.g., by a processor associated with host 110 and/or other processing circuitry, such as ALU circuitry, located on device 120 (e.g., on controller 140 or elsewhere))).
Bybell et al. and Lea are analogous art because Bybell et al. and Lea teach address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Lea before him/her, to modify the Bybell et al. teachings of radix table translation with Lea’s teachings of processor-in-memory page table walk operations because operating a memory controller to perform the page table walk operations independent of sending intermediate results to the host from the memory array and without sending intermediate instructions from the host to the memory array frees host controller resources and/or power so that they may be used for other operations (Lea [0017]).
Regarding claim 5, Bybell et al. further disclose: 
The method according to Claim 1, wherein the first level memory offset serves as an index identifying an entry into the page directory base (FIG. 9 page offsets 808 serve as indices into page directory tables), and...accesses memory for a memory line corresponding to the entry in the page directory base ([0042] the entry at memory location 0x0000000000100000+36*8 is read.).
However, Bybell et al. do not appear to explicitly teach “a memory controller not local to a processor” accesses memory for a memory line corresponding to the entry in the page directory base. However, Lea further discloses:
a memory controller not local to a processor accesses memory for a memory line corresponding to the entry in the page directory base (FIG. 1 Sensing circuitry 150; [0029] In a number of embodiments, the sensing circuitry (e.g., 150) can be used to perform logical operations (e.g., page table walk operations) using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access (e.g., without firing a column decode signal). As such, various logical functions can be performed using, and within, sensing circuitry 150 rather than (or in association with) being performed by processing resources external to the sensing circuitry (e.g., by a processor associated with host 110 and/or other processing circuitry, such as ALU circuitry, located on device 120 (e.g., on controller 140 or elsewhere))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Lea before him/her, to modify the Bybell et al. teachings of radix table translation with Lea’s teachings of processor-in-memory page table walk operations because operating a memory controller to perform the page table walk operations independent of sending intermediate results to the host from the memory array and without sending intermediate instructions from the host to the memory array frees host controller resources and/or power so that they may be used for other operations (Lea [0017]).
Regarding claim 6, Bybell et al. further disclose: 
The method according to Claim 5, wherein the entry identified by the first memory offset into the page directory base contains an address in memory containing the first level page directory (FIG. 9 entries in page directory tables identified by the combined page offset and the page directory bases contain the address of a memory location; [0042] The value read is treated as a pointer to the upper directory 908. (For this example, 0x0000000000200000 is returned)).
Regarding claim 7, Bybell et al. further disclose: 
The method according to Claim 1, further comprising obtaining from one or more memory devices (FIG. 8 SLB buffer 812)...a memory line containing an address (FIG. 8 RPTP 801; [0037] An exemplary SLB buffer 812 is accessed. The buffer 812 includes, for example, a content addressable table that includes entries having an ESID 814 field, a valid entry field (V) 816, a radix page table pointer (RPTP) field 818, a segment size field 820, and a segment properties field 822...The RPTP 801 of the identified entry is retrieved from the SLB 812) of the first level page directory table (FIG. 9 Global Directory 906).
However, Bybell et al. do not appear to explicitly teach “by a memory controller that is not local to a processor.” However, Lea further discloses:
by a memory controller that is not local to a processor ((FIG. 1 Sensing circuitry 150; [0029] In a number of embodiments, the sensing circuitry (e.g., 150) can be used to perform logical operations (e.g., page table walk operations) using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access (e.g., without firing a column decode signal). As such, various logical functions can be performed using, and within, sensing circuitry 150 rather than (or in association with) being performed by processing resources external to the sensing circuitry (e.g., by a processor associated with host 110 and/or other processing circuitry, such as ALU circuitry, located on device 120 (e.g., on controller 140 or elsewhere))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Lea before him/her, to modify the Bybell et al. teachings of radix table translation with Lea’s teachings of processor-in-memory page table walk operations because operating a memory controller to perform the page table walk operations independent of sending intermediate results to the host from the memory array and without sending intermediate instructions from the host to the memory array frees host controller resources and/or power so that they may be used for other operations (Lea [0017]).
Regarding claim 8, Bybell et al. further disclose: 
The method according to Claim 7, further comprising extracting, by the memory controller, from the memory line containing the address of the first level page directory table, the address of the first level page directory table (FIG. 8 RPTP 801; [0037] The RPTP 801 of the identified entry is retrieved from the SLB 812).
Regarding claim 9, Bybell et al. further disclose: 
The method according to Claim 7, further comprising transmitting the memory line containing the address of the first level page directory table from the memory controller to the processor (FIG. 10 step 1010 Retrieve data from the accessed memory location and send the retrieved data to a processor; [0045] the data in the accessed memory locations are sent to the processor 702).
Regarding claim 10, Bybell et al. further disclose: 
The method according to Claim 1, wherein the second level memory offset serves as an index identifying an entry into the first level page directory (FIG. 9 page offsets 808 serve as indices into page directory tables), and...accesses memory for a memory line corresponding to the entry in the first level page directory ([0042] the entry at memory location 0x0000000000100000+36*8 is read).
However, Bybell et al. do not appear to explicitly teach “a memory controller not local to a processor” accesses memory for a memory line corresponding to the entry in the first level page directory. However, Lea further discloses:
a memory controller not local to a processor (FIG. 1 Sensing circuitry 150; [0029] In a number of embodiments, the sensing circuitry (e.g., 150) can be used to perform logical operations (e.g., page table walk operations) using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access (e.g., without firing a column decode signal). As such, various logical functions can be performed using, and within, sensing circuitry 150 rather than (or in association with) being performed by processing resources external to the sensing circuitry (e.g., by a processor associated with host 110 and/or other processing circuitry, such as ALU circuitry, located on device 120 (e.g., on controller 140 or elsewhere))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Lea before him/her, to modify the Bybell et al. teachings of radix table translation with Lea’s teachings of processor-in-memory page table walk operations because operating a memory controller to perform the page table walk operations independent of sending intermediate results to the host from the memory array and without sending intermediate instructions from the host to the memory array frees host controller resources and/or power so that they may be used for other operations (Lea [0017]).
Regarding claim 11, Bybell et al. further disclose: 
The method according to Claim 10, wherein the entry identified by the second level memory offset into the first level page directory contains an address in memory containing the second level page directory (FIG. 9 entries in page directory tables identified by the combined page offset and the page directory bases contain the address of a memory location; [0042] the value read is treated as a pointer to the upper directory 908. (For this example, 0x0000000000200000 is returned.)).
Regarding claim 12, Bybell et al. further disclose: 
The method according to Claim 1, further comprising obtaining from one or more memory devices ([0042] Starting at the global directory 906, the 9 most significant bits of the linear address 807 (the value 36) are extracted and used as a 0 . . . 511 index into the global directory 906 and the entry at memory location 0x0000000000100000+36*8 is read)...a memory line containing an address of the second level page directory table ([0042] The value read is treated as a pointer to the upper directory 908. (For this example, 0x0000000000200000 is returned.)).
However, Bybell et al. do not appear to explicitly teach “by a memory controller that is not local to a processor.” However, Lea further discloses:
by a memory controller that is not local to a processor (FIG. 1 Sensing circuitry 150; [0029] In a number of embodiments, the sensing circuitry (e.g., 150) can be used to perform logical operations (e.g., page table walk operations) using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access (e.g., without firing a column decode signal). As such, various logical functions can be performed using, and within, sensing circuitry 150 rather than (or in association with) being performed by processing resources external to the sensing circuitry (e.g., by a processor associated with host 110 and/or other processing circuitry, such as ALU circuitry, located on device 120 (e.g., on controller 140 or elsewhere))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Lea before him/her, to modify the Bybell et al. teachings of radix table translation with Lea’s teachings of processor-in-memory page table walk operations because operating a memory controller to perform the page table walk operations independent of sending intermediate results to the host from the memory array and without sending intermediate instructions from the host to the memory array frees host controller resources and/or power so that they may be used for other operations (Lea [0017]).
Regarding claim 13, Bybell et al. further disclose: 
The method according to Claim 12, further comprising extracting, by the memory controller, from the memory line containing the address of the second level page directory table, the address of the second level page directory table ([0030] FIG. 3 shows the highest level translation table of the hierarchy is "indexed" by the high portion of the effective address 208a to locate a Table 1 entry 302a that is used to locate the next translation table (Table 2); [0042] Starting at the global directory 906, the 9 most significant bits of the linear address 807 (the value 36) are extracted and used as a 0 . . . 511 index into the global directory 906 and the entry at memory location 0x0000000000100000+36*8 is read. The value read is treated as a pointer to the upper directory 908 (i.e. the second level page directory table). (For this example, 0x0000000000200000 is returned.)).
Regarding claim 14, Bybell et al. further disclose: 
The method according to Claim 12, further comprises transmitting the memory line containing the address of the second level page directory table from the memory controller to the processor (FIG. 10 step 1010 Retrieve data from the accessed memory location and send the retrieved data to a processor; [0045] the data in the accessed memory locations are sent to the processor 702).
Regarding claim 15, Bybell et a. further disclose: 
The method according to Claim 1, further comprising obtaining a plurality of page directory tables (FIG. 9 Hierarchical Translation Tables which includes Global Directory 906, Upper Directory 908, Middle Directory 910, Page Table 812), wherein all the plurality of page directory tables are obtained...using a plurality of memory offsets (FIG. 9 Page 808 which includes offsets 901, 903, 905, 907)...
However, Bybell et al. do not appear to explicitly teach page directory tables are obtained “by a memory controller” using memory offsets “transmitted by a processor to a memory controller.” However, Lea further discloses:
...by a memory controller (Fig. 1 Controller 140)...transmitted by a processor (Fig. 1 CPU 122) to a memory controller (Fig. 1 Controller 140; [0017] the host can send commands to a host controller of a memory array...the memory array can be operated by a memory controller to perform the page table walk operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Lea before him/her, to modify the Bybell et al. teachings of radix table translation with Lea’s teachings of processor-in-memory page table walk operations because operating a memory controller to perform the page table walk operations independent of sending intermediate results to the host from the memory array and without sending intermediate instructions from the host to the memory array frees host controller resources and/or power so that they may be used for other operations (Lea [0017]).
Regarding claim 20, Bybell et al. do not appear to explicitly teach while Lea et al. disclose: 
The method according to Claim 1, further comprising: 
sending by a processor to a memory controller a single memory translation request ([0018] a command requesting a physical address of a known virtual address can be sent from a host controller to a memory array), wherein the memory controller is local to one or more memory devices and remote from the processor (Fig. 1 Controller 140 is local to Memory array 130 and remote from CPU 122); and 
sending by the memory controller to the processor a single response to the single memory translation request, wherein the single response contains a memory access line containing a page table entry (PTE) ([0018] the memory array can perform a page table walk within the memory array and send the physical address to the controller at completion of the page table walk. The operation of the page table walk in memory can include a number of processing-in-memory operations (as describe below in association with FIGS. 5-9) in order to perform the page table walk in memory; [0027] the controller 140 is responsible for executing instructions from the host 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Lea before him/her, to modify the Bybell et al. teachings of radix table translation with Lea’s teachings of processor-in-memory page table walk operations because operating a memory controller to perform the page table walk operations independent of sending intermediate results to the host from the memory array and without sending intermediate instructions from the host to the memory array frees host controller resources and/or power so that they may be used for other operations (Lea [0017]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lea and Chen et al. as applied to claim 1 above, and further in view of Margaritov et al. (Margaritov, A., Ustiugov, D., Bugnion, E., and B. Grot, “Prefeteched Address Translation,” MICRO ’52:  Proceedings of the 52" Annual IEEE/ACM International Symposium on Microarchitecture, October 12-16, 2019).
Regarding claim 19, Bybell et al. do not appear to explicitly teach while Margaritov et al. disclose:
The method according to Claim 1, further comprising a request to translate a virtual address to a second address, wherein the request to translate comprises a nested translation having a guest virtual address and a host virtual address (p. 1025, paragraph 4: To support virtualization, most commercial CPUs implement nested page tables where host and guest OSes manage their own sets of page tables [19]. When a process running in a guest OS experiences a TLB miss, it has to perform a 2D walk of the nested PT).
Bybell et al. and Margaritov et al. are analogous art because Bybell et al. and Margaritov et al. teach address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bybell et al. and Margaritov et al. before him/her, to modify the teachings of Bybell et al. with the teachings of Margaritov et al. because implementing nested translation would support virtualization (Margaritov p. 1025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY A WARREN/            Primary Examiner, Art Unit 2137